internal_revenue_service department of the treasury number release date index number employer plan dear washington dc person to contact telephone number refer reply to cc tege eb hw plr-137250-01 date this responds to your letter of date on behalf of employer you requested rulings concerning the federal_income_tax treatment of long-term disability benefits paid through the plan under sec_104 and sec_105 of the internal_revenue_code the code you represent that the plan is a fully non-contributory employee welfare_benefit_plan providing long-term disability coverage under a group_insurance policy for all eligible employees under the plan as currently written employer pays the entire cost for each employee’s long-term disability coverage to enhance the long-term disability benefit for its’ employees employer proposes to amend the plan to provide non-taxable proceeds from the plan for the participants the amended plan under the amended plan employer will continue to make the premium payments for the disability insurance for each participant and then include the amount of the premium paid in each participant’s taxable wages in the year the payments are made additionally employer will provide each participant with a one-time cash payment equal to the approximate additional tax resulting from the inclusion of the amount of the premium payments in taxable wages sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees the exclusion provided under sec_104 does not apply to any plr-137250-01 amounts received by his employees through such fund or insurance amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income under sec_105 of the code to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer in bouquet v commissioner tcmemo_1994_212 67_tcm_2959 the taxpayer’s employer paid the premium for long-term disability insurance and the taxpayer reimbursed his employer the insurance_policy stated that the employer was nothing more than an agent or conduit which paid the premiums nominally and then collected the premium payments from employees themselves in addition the employees signed agreements to recompense the corporation for these disbursements the court in bouquet concluded that the disability benefits received by the taxpayer were attributable to employee contributions and were thus excludable from the taxpayer’s gross_income under sec_104 of the code participants in the amended plan will have long-term disability benefits that are attributable to contributions by the employer which will be included in the gross_income of participants effectively therefore employer is acting as a conduit for the payment of premiums for the long-term disability coverage by the participants with after-tax_dollars based on the information submitted and the representations made we conclude as follows long-term disability coverage purchased under the amended plan will not be attributable to contributions by employer for purposes of sec_104 and sec_105 of the code the long-term disability benefits received by participants covered under the amended plan will be excludable from the participants’ gross_income under sec_104 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours felix zech assistant chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
